Holden, J.
Where, in a suit to recover hack $300 paid ,on the purchase-price of certain land, the evidence disclosed, that the contract for the sale of the land provided that such payment would be refunded to the vendee (the plaintiff), in the event the vendor should fail, by December 1st following, to make or cause to be made to the vendee a bond for title to the land sold, “with terms and prices” as stated in the contract, which called for six instalments of given amounts of the balance of the purchase-price to be paid at specified dates, and the only bond for title ever tendered to the vendee provided that the making of title was conditioned upon the payment by the vendee of notes for the balance of the purchase-price, stipulating that the vendee should pay attorney’s fees should suit be instituted thereon, and further stipulated that time was of the essence of the contract, and that if the vendee failed to pay any one of the notes at maturity, he was to become the tenant of the vendor and pay $250 per annum for rent of the land, which stipulations did not appear to be a part of the original contract, a verdict for the plaintiff for the recovery of the $300 was demanded.

Judgment affirmed.


All the Justices concur.